[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO STRIKE COUNT THREE OFCOMPLAINT
The third count purports to be a claim pursuant to the Connecticut Unfair Trade Practices Act (CUTPA). The third count merely realleges the first and third counts which claim breach of contract and negligence, respectively.
Mere allegations of breach of contract and negligence are inadequate to allege a CUTPA claim. See A. G. Foods v. PepperidgeFarms Inc., 216 Conn. 200 (1990).
The motion to strike the third count is granted.
Hadden, J. CT Page 12206